Townsend, J.
This court on June 17, 1952, affirmed a judgment of the superior court in this case, which judgment was in favor of the plaintiff, Cole Corporation. Application was made to the Supreme Court of Georgia for the writ of certiorari. The writ was granted by the Supreme Court, and the Supreme Court upon hearing the writ did on November 12, 1952 (209 Ga. 406, 73 S. E. 2d, 196) enter a judgment reversing the judgment of this court on the ground that this court should have entered a judgment reversing the judgment of the superior court instead of affirming the same. Therefore, it is ordered and adjudged that the judgment of this court (86 Ga, App. 469, 71 S. E. 2d, 712), affirming the judgment of the superior court, be vacated, and the judgment of said court be and the same is hereby reversed in accordance with the judgment of the Supreme Court.

Judgment reversed.


Gardner, P.J., and Carlisle, J., concur.